Citation Nr: 1200140	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and depression.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

On his October 2008 Form 9, the Veteran requested a Central Office hearing before a member of the Board.  The Veteran was scheduled for a Central Office hearing in June 2011.  In May 2011, he withdrew his hearing request.  

The Veteran was previously represented by Disabled American Veterans (DAV), as indicated by a completed VA Form 21-22 dated in February 2008.  In May 2009, the Veteran revoked his appointment of DAV as his representative.  As no current power of attorney is associated with the claims file, the Veteran is now unrepresented. 38 C.F.R. § 20.608(a) (2011). 

Additional pertinent evidence has been associated with the claims file following the last adjudication by the agency of original jurisdiction (AOJ) without a waiver of review by the AOJ, in which only some of the evidence was duplicative.  However, as the Board is granting service connection for an acquired psychiatric disorder, namely depressive disorder with anxiety, a waiver of review by the AOJ is not necessary. 38 C.F.R. § 20.1304(c). 

(The issue of entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is addressed in a separate Board decision.)


FINDINGS OF FACT

1.  Service connection for right knee and left foot disabilities has been granted. 

2.  The Veteran's current psychiatric disorder, namely depressive disorder with anxiety, is due to his service-connected right knee and left foot disorders. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, namely depressive disorder with anxiety, have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim. 

II.  Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA has amended 38 C.F.R. § 3.310 to limit the circumstances under which it will grant secondary service connection on the basis of aggravation. 71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310 (2010)).  The Board is granting service connection for the psychiatric disability on the basis that it was directly caused by service connected disabilities, and not on the basis of aggravation.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Analysis

The Veteran has a current disability as he has been diagnosed as having depressive disorder with anxiety.  See Washington VA Medical Center, Dr. A. R., and Dr. H.P. treatment records as well as May 2010 VA examination report and July 2010 addendum.  Service connection for right knee and left foot disorders have been in effect since January 2004.  

In order for his current acquired psychiatric disorder to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or a service-connected condition.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310; Shedden and Hickson, supra. 

The Veteran's service treatment records are negative for any psychiatric symptoms or treatment.  The clinical evidence is negative for any psychiatric problems until November 2005, almost two years after service.  No competent medical evidence has been submitted suggesting a nexus between the Veteran's psychiatric disability and service.  The Veteran has not reported a continuity of symptomology with regard to such a disability, nor does the evidence of record suggest such a continuity of symptomology.  Furthermore, psychosis was not present within a year of service.  Therefore, service connection on a direct or presumptive basis has not been established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

A November 2005 treatment record from Dr. A. R. included an Axis I diagnosis of depressive disorder, NOS; rule out recurrent Major Depressive Disorder and Bi-Polar disorder.  A knee injury was included in an Axis III diagnosis.  

In September 2008 correspondence, Dr. H.P. reported that the cause of the Veteran's anxiety and depression was undetermined.  

In December 2009 correspondence, Dr. H.P. noted the Veteran's past military history of injuring his foot during basic training and opined that the thought that the Veteran's anxiety and depression had to do with his physical pain.  

On May 2010 VA examination, the Veteran was diagnosed as having a pain disorder with psychological factors and a general medical condition (hallux valgus and low back pain secondary to a bulging disc in his back).  He had Major Depressive Disorder, NOS.  The examiner found that the symptoms of each disease could not be delineated from each other because pain perception and depressive symptoms appeared to be exacerbating each other in a cyclical fashion.  His Axis III diagnoses included right knee pain and left hallux valgus.  

The examiner commented that the Veteran appeared to have depressive symptoms; however, the diagnosis was incorrect in the first place.  The examiner stated that these symptoms appeared to be directly from his pain symptoms and appeared to have a direct impact on the onset and maintenance of his depressed mood and anxiety symptoms, specifically the right knee and left foot conditions.  

In a July 2010 addendum, a different VA examiner opined that it was most likely that the Veteran's depressive disorder with anxiety was secondary to the service-connected right knee and left foot conditions.  The examiner reasoned that the Veteran was not depressed prior to his injuries and the injuries started a series of events that culminated in pain, limitation of activity, and eventual discharge from the military as well as having difficulty affording medical care and rehabilitation that is needed.  The examiners support for his opinion came from a review of the records available, and reports from Dr. A.R. and the prior VA examiner.  

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for an acquired psychiatric disorder, namely depressive disorder with anxiety, under 38 C.F.R. § 3.310(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder, namely depressive disorder with anxiety, is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


